Citation Nr: 1625273	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  13-25 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to the Veteran's service-connected disorders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the U.S. Army from June 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The RO in North Little Rock, Arkansas, certified the appeal to the Board.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.  Some relevant treatment records are located in Virtual VA.

The Veteran testified at a November 2015 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for erectile dysfunction, to include as secondary to his service connected disorders.  He is currently service connected for diabetes mellitus and coronary artery disease.  See May 2008 and October 2010 Rating Decisions.  He also has a diagnosis for peripheral vascular disease.  See, e.g., December 2012 Private Medical Records.

In June 2010, the Veteran underwent a VA examination for erectile dysfunction.  The examiner determined that it was less likely than not that diabetes mellitus or coronary artery disease played a role in the Veteran's erectile dysfunction, indicating that peripheral arterial disease was more likely than not its cause.  Despite noting that the Veteran had been totally impotent for two years, the examiner reasoned that diabetes likely did not play a role because the Veteran had only had it for two years.  The examiner did not provide a rationale as to why erectile dysfunction was more likely related to peripheral arterial disease than to coronary artery disease.  Further, the examiner did not indicate if there was any link between the service-connected conditions and peripheral arterial disease.  The rationale is not sufficient for VA rating purposes.  

A remand is needed to obtain an additional VA examination concerning the etiology of the Veteran's erectile dysfunction.  The examiner should discuss whether service-connected diabetes mellitus and/or coronary artery disease proximately cause or aggravate the Veteran's erectile dysfunction.  The examiner should specifically address the significance of the Veteran's total impotence occurring at the same time as his diagnosis of diabetes mellitus.  Further, the examiner should discuss any relationship between erectile dysfunction and the Veteran's peripheral vascular disease.  If a relationship exists between the two, the examiner should determine whether peripheral vascular disease is proximately caused or aggravated by either of the Veteran's service-connected diabetes mellitus and/or coronary artery disease.  The Board notes that a July 2011 VA examination opined that impotence was a potential complication of the Veteran's beta blocker medication.  Therefore, the examiner should also determine whether the beta blocker medication did, in fact, contribute to or aggravate erectile dysfunction, and whether the beta blocker is used to treat the service-connected coronary artery disease.  Finally, the Board notes that the Veteran has submitted synopses of and links to articles relating erectile dysfunction to heart disease.  The examiner should discuss these articles and any other relevant medical literature in his opinion.

A remand is also needed to obtain any outstanding, relevant treatment records.  Specifically, a February 2015 statement from the Veteran's representative indicated that the Veteran had a medical opinion linking his erectile dysfunction to diabetes mellitus.  That medical opinion does not appear to be part of the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records, including the medical opinion referenced in the February 2015 statement from the Veteran's representative.  All attempts to obtain records should be documented in the claims folder.

2.  After receipt of any outstanding evidence, forward the file to an appropriate examiner to determine the nature and etiology of the Veteran's erectile dysfunction.  The examiner must be provided access to the Veteran's electronic claims files, including the Virtual VA and VBMS files.  The examiner must specify in the report that the claims files, including the electronic Virtual VA and VBMS files have been reviewed.  The examiner is asked to:

(a)  Determine if it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is etiologically related to or aggravated (chronically worsened) by his service-connected diabetes mellitus, or his periods of active service.  The examiner should specifically address the significance of the Veteran's total impotence occurring at the same time as his diagnosis of diabetes mellitus.  See June 2010 VA Examination.

(b)  Determine if it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is etiologically related to or aggravated by (chronically worsened) his service-connected coronary artery disease.  The examiner must address the articles submitted by the Veteran indicating a link between erectile dysfunction and heart disease, as well as any other relevant medical literature relied upon in the examiner's opinion.

Further, the examiner must determine whether the Veteran's impotence is related to his beta blocker medication, and must explain whether that medication is used to treat the Veteran's service-connected coronary artery disease.  See July 2011 VA Examination.

(c)  Determine if it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is etiologically related to or aggravated by his diagnosis of peripheral vascular disease.  If it is, the examiner must further opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral vascular disease is etiologically related to or aggravated (chronically worsened) by his service-connected diabetes mellitus and/or coronary artery disease.

The examiner must provide both clear conclusions and a reasoned medical explanation supporting all conclusions.  

3.  After completing the actions detailed above, readjudicate the claim remaining on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




